Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is in response to the preliminary amendment filed on 12/04/2020.  
In the preliminary amendment, claims 8, 11 and 13 are amended and claims 1 and 16 are independent claims. Claims 1-20 are pending in this application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2020 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 16 is objected to because of the following informalities:  
For better clarity, it’s suggested that the preamble of the claim be further amended to: “A server device for performing user authentication with a client device using a server device in a wireless communication system, the server device comprising:”  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: communication unit for transmitting and receiving (claim 16, lines 3-4) and control unit is configured to: broadcast [], establish [], receive [], transmit [], receive [] and transmit [] (claim 16, lines 6-17). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al (“Yi,” WO 2016104835, See Patentscope Machine Translation) and further in view of Yasaki et al (“Yasaki,” US 20180048471). 

Regarding claim 1, Yi discloses a method of performing user authentication of a first client device using a server device in a wireless communication system, the method performed by the server device comprising:
establishing a connection with the first client device; (Yi, [0012]-[0016], [0020], Figures 1 and 2 describes establishing a connection with a client device)
receiving, from the first client device, a first request message for requesting at least one authentication method supported by the server device; (Yi, [0012]-[0016], [0020], Figures 1 and 2 describes receiving from the client device, a first request message for requesting at least one authentication method supported by the server)
transmitting, to the first client device, a first response message comprising first
authentication method information related to the at least one authentication method; (Yi, [0012]-[0016], [0020], Figures 1 and 2 describes sending to the client device a first response message comprising first authentication method information related to the at least one authentication method)
receiving, from the first client device, a setting message comprising second
authentication method information related to one or more authentication methods of the at least one authentication method; (Yi, [0012]-[0016], [0020], Figures 1 and 2 describes receiving from the first client device, a setting message comprising second authentication method information related to one or more authentication methods of the at least one authentication method) and
Yi fails to explicitly disclose broadcasting a first advertisement message for a connection with a first client device; transmitting a second response message comprising a first user authentication service (UAS) registration identifier to the first client device, wherein the first UAS registration identifier indicates the first client device for performing user authentication through the one or more authentication methods and the one or more authentication methods.
However, in an analogous art, Yasaki discloses broadcasting a first advertisement message for a connection with a first client device; (Yasaki, Figures 6-7 and 9; [0070]-[0074] & [0094]-[0097] broadcasting a first advertisement message for connection with a first user device; also see FIG 4, [0023]-[0025], [0056]; [0060]-[0067], [0087], [0095],  [0102] & [0112]))
transmitting a second response message comprising a first user authentication service (UAS) registration identifier to the first client device, wherein the first UAS registration identifier indicates the first client device for performing user authentication through the one or more authentication methods and the one or more authentication methods, (Yasaki, Figures 6-7 and 9; [0070]-[0074] & [0094]-[0097] describes sending a second response message comprising a first Temporary Identifier (TID) [first user authentication service (UAS) registration identifier] to the first client device, wherein the first TID [first UAS registration identifier] indicates the first client device for performing user authentication through the one or more authentication methods and the one or more authentication methods; also see FIG 4, [0023]-[0025], [0056]; [0060]-[0067], [0087], [0095],  [0102] & [0112])
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Yasaki with
the method/system of Yi to include broadcasting a first advertisement message for a connection with a first client device; transmitting a second response message comprising a first user authentication service (UAS) registration identifier to the first client device, wherein the first UAS registration identifier indicates the first client device for performing user authentication through the one or more authentication methods and the one or more authentication methods. One would have been motivated to set authentication information such as a temporary ID that identifies an event in the information terminal (Yasaki, [0040]). 



Regarding claim 3, Yi and Yasaki disclose the method of claim 1. 
Yasaki further discloses wherein the first UAS registration identifier is generated based on a first client device identifier, a server device identifier, and the one or `more authentication methods, (Yasaki, Figures 6-7 and 9; [0070]-[0074] & [0094]-[0097] describe a TID comprises information for identifying an information terminal and information for identifying an authentication method. The TID is encrypted using a key of a storage device included in an information processing unit (an authentication unit) 10 and the encrypted key corresponds to the authentication device; also see FIG 4, [0023]-[0025], [0038], [0056]; [0060]-[0067], [0077], [0087], [0095],  [0102], [0112] & [0116])
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Yasaki with
the method/system of Yi to include wherein the first UAS registration identifier is generated based on a first client device identifier, a server device identifier, and the one or `more authentication methods. One would have been motivated to set authentication information such as a temporary ID that identifies an event in the information terminal (Yasaki, [0040]). 

Regarding claim 4, Yi and Yasaki disclose the method of claim 1.
Yasaki further discloses further comprising: registering the first client device and the one or more authentication methods, (Yasaki, [0066] and [0069] describes wherein an authentication setting unit 12 of an information processing device 10 stores a TID and the TID comprises information for identifying an information terminal and information for identifying an authentication method; also see Figures 6-7 and 9; [0070]-[0074] & [0094]-[0097]; FIG 4, [0023]-[0025], [0038], [0056]; [0060]-[0067], [0077], [0087], [0095],  [0102], [0112] & [0116]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Yasaki with
the method/system of Yi to include further comprising: registering the first client device and the one or more authentication methods. One would have been motivated to set authentication information such as a temporary ID that identifies an event in the information terminal (Yasaki, [0040]). 

Regarding claim 5, Yi and Yasaki disclose the method of claim 1. 
Yasaki further discloses wherein the at least one authentication method comprises at least one of wearing, biometric-fingerprint, biometric-IRIS, and biometric-EEG, (Yasaki, [0012], [0063] and FIG 5 describes wherein an authentication method comprises fingerprint recognition and face recognition)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Yasaki with
the method/system of Yi to include wherein the at least one authentication method comprises at least one of wearing, biometric-fingerprint, biometric-IRIS, and biometric-EEG. One would have been motivated to set authentication information such as a temporary ID that identifies an event in the information terminal (Yasaki, [0040]). 

Regarding claim 14, Yi and Yasaki disclose the method of claim 1. 
Yasaki further discloses further comprising: receiving, from the first client device, a session status update message indicating that a session status formed between the first client device and the server device is updated; (Yasaki, Figures 6-7 and 9; [0070]-[0074] & [0094]-[0097] describes receiving, from the first client device, a session status update message indicating that a session status formed between the first client device and the server device is updated)
receiving, from a second client device, a second inquiry message inquiring whether a second UAS registration identifier exists; (Yasaki, Figures 6-7 and 9; [0070]-[0074] & [0094]-[0097] describes receiving, from a second client device, a second inquiry message inquiring whether a second TID [UAS registration identifier] exists)
transmitting, to the second client device, a message related to whether the second client device is registered; (Yasaki, Figures 6-7 and 9; [0070]-[0074] & [0094]-[0097] describes transmitting, to the second client device, a message related to whether the second client device is registered)
receiving, from the second client device, a session status request message for
requesting session status information about a session status formed between the first client device and the server device when the second UAS registration identifier exists; (Yasaki, Figures 6-7 and 9; [0070]-[0074] & [0094]-[0097] describes receiving, from the second client device, a session status request message for requesting session status information about a session status formed between the first client device and the server device when the second TID [second UAS registration identifier] exists)
transmitting a session status response message comprising the session status
information to the second client device, (Yasaki, Figures 6-7 and 9; [0070]-[0074] & [0094]-[0097] describes transmitting a session status response message comprising the session status information to the second client device)
wherein a session formed between the second client device and the server device is updated based on the session status information (Yasaki, Figures 6-7 and 9; [0070]-[0074] & [0094]-[0097] describes wherein a session formed between the second client device and the server device is updated based on the session status information)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Yasaki with
the method/system of Yi to include further comprising: receiving, from the first client device, a session status update message indicating that a session status formed between the first client device and the server device is updated; receiving, from a second client device, a second inquiry message inquiring whether a second UAS registration identifier exists; transmitting, to the second client device, a message related to whether the second client device is registered; receiving, from the second client device, a session status request message for requesting session status information about a session status formed between the first client device and the server device when the second UAS registration identifier exists; and transmitting a session status response message comprising the session status information to the second client device, wherein a session formed between the second client device and the server device is updated based on the session status information. One would have been motivated to set authentication information such as temporary ID’s that identify an event in the information terminal (Yasaki, [0040]).

Regarding claim 15, Yi and Yasaki disclose the method of claim 14. 
	However, in an analogous art, Yasaki further discloses wherein the second client device does not transmit the session status request message, when the second UAS registration identifier does not exist, (Yasaki, FIG 9 shows a second client device 10; [0087]-[0090] describes releasing the connection when the first TID does not exist from a failure; Figures 6-7 show a second TID [second UAS registration identifier])
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Yasaki with the method/system of Yi to include wherein the second client device does not transmit the session status request message, when the second UAS registration identifier does not exist. One would have been motivated to set authentication information such as a temporary ID that identifies an event in the information terminal (Yasaki, [0040])..

Regarding claim 16, claim 16 is directed to a method. Claim 16 is similar in scope to claim 1 and is therefore rejected under the same rationale.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yi et al (“Yi,” WO 2016104835) in view of Yasaki et al (“Yasaki,” US 20180048471) and further in view of Lee et al (“Lee,” US 20170353979). 

Regarding claim 2, Yi and Yasaki disclose the method of claim 1. 
Yi and Yasaki fail to explicitly disclose wherein the first advertisement message comprises UAS Universally Unique Identifier (UUID) information, name information of the server device, and appearance information of the server device.
However, in an analogous art, Lee discloses wherein the first advertisement message comprises UAS Universally Unique Identifier (UUID) information, name information of the server device, and appearance information of the server device (Lee, [0288], [0294]-[0297] and [0301] describes transmits to a control device 500 information including an appearance, a shortened device friendly name and service ID wherein the service ID comprises a UUID and the control device identifies the information and performs a connection to a first device through Bluetooth). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Lee with
the method/system of Yi and Yasaki to include wherein the first advertisement message comprises UAS Universally Unique Identifier (UUID) information, name information of the server device, and appearance information of the server device. One would have been motivated to set authentication information such as a temporary ID that identifies an event in the information terminal (Yasaki, [0040]). 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al (“Yi,” WO 2016104835) in view of Yasaki et al (“Yasaki,” US 20180048471) and further in view of Pang et al (“Pang,” US 20160269176). 

Regarding claim 6, Yi and Yasaki disclose the method of claim 1. 
Yi and Yasaki fail to explicitly disclose further comprising: exchanging a public key for generating a shared key with the first client device, wherein the public key is generated in each of the first client device and the server device.
However, in an analogous art, Pang discloses further comprising: exchanging a public key for generating a shared key with the first client device, wherein the public key is generated in each of the first client device and the server device, (Pang, [0014]-[0017] describes further comprising: exchanging a public key for generating a shared key with the first client device, wherein the public key is generated in each of the first client device and the server device). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Pang with
the method/system of Yi and Yasaki to include further comprising: exchanging a public key for generating a shared key with the first client device, wherein the public key is generated in each of the first client device and the server device. One would have been motivated to provide configure a key (Pang, [0002]).  

Regarding claim 7, Yi and Yasaki disclose the method of claim 6. 
Yi and Yasaki fail to explicitly disclose further comprising: generating the shared key based on the public key, wherein the shared key is used for encrypting messages transmitted after the shared key is generated.
However, in an analogous art, Pang discloses further comprising: generating the shared key based on the public key, wherein the shared key is used for encrypting messages transmitted after the shared key is generated (Pang, [0014]-[0017] describes further comprising: exchanging a public key for generating a shared key with the first client device, wherein the public key is generated in each of the first client device and the server device). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Pang with
the method/system of Yi and Yasaki to include further comprising: generating the shared key based on the public key, wherein the shared key is used for encrypting messages transmitted after the shared key is generated. One would have been motivated to provide configure a key (Pang, [0002])

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al (“Yi,” WO 2016104835) in view of Yasaki et al (“Yasaki,” US 20180048471) and further in view of Daniel et al (“Daniel,” WO 2011049784). 

Regarding claim 8, Yi and Yasaki disclose the method of claim 1. 
Yasaki further discloses further comprising:
receiving, from the first client device, a first inquiry message inquiring whether the first UAS registration identifier exists; (Yasaki, [0023]-[0025], [0056], [0060]-[0067], [0087], [0095], [0102] and [0112], Figure 4 describes receiving from the first client device, a first inquiry message whether the TID exists)
determining whether the first UAS registration identifier exists; (Yasaki, [0023]-[0025], [0056], [0060]-[0067], [0087], [0095], [0102] and [0112], Figure 4 describes determining whether the TID exists)
transmitting, to the first client device, a message related to whether the first client
device is registered; (Yasaki, [0023]-[0025], [0056], [0060]-[0067], [0087], [0095], [0102] and [0112], Figure 4 describes transmitting to the first client a message related to whether the client device is registered)
receiving, when the first UAS registration identifier exists, (Yasaki, [0023]-[0025], [0056], [0060]-[0067], [0087], [0095], [0102] and [0112], Figure 4 describes receiving when the first TID exists a third request)
from the first client device, for requesting first authentication status information, which is information on whether a user has been authenticated through the one or more authentication methods; (Yasaki, [0023]-[0025], [0056], [0060]-[0067], [0087], [0095], [0102] and [0112], Figure 4 describes from the first client device for requesting first authentication status information which is information on whether a user has been authenticated through the one or more authentication methods) and
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Yasaki with the method/system of Yi to include further comprising: receiving, from the first client device, a first inquiry message inquiring whether the first UAS registration identifier exists; determining whether the first UAS registration identifier exists; transmitting, to the first client device, a message related to whether the first client device is registered; receiving, when the first UAS registration identifier exists, a third request message, from the first client device, for requesting first authentication status information, which is information on whether a user has been authenticated through the one or more authentication methods. One would have been motivated to set authentication information such as a temporary ID that identifies an event in the information terminal (Yasaki, [0040]). 
Yi and Yasaki fail to explicitly disclose a third request message; transmitting a third response message comprising the first authentication status
information to the first client device
However, in an analogous art, Daniel discloses a third request message; transmitting a third response message comprising the first authentication status
information to the first client device (Daniel, [0003], [0084], [0092] & [0099] describes a third request message; transmitting a third response message comprising the first authentication status information to the first client device)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Daniel with
the method/system of Yi and Yasaki to include a third request message; transmitting a third response message comprising the first authentication status
information to the first client device. One would have been motivated to provide an authentication mechanism in a local area network to use a cloud authentication mechanism to allow or deny authentication requests (Daniel, [0003]). 

Regarding claim 9, Yi, Yasaki and Daniel disclose the method of claim 8. 
Yasaki further discloses further comprising: broadcasting, when the connection is released, a second advertisement message for a connection with the first client device; and re-establishing a connection with the first client device, (Yasaki, [0086]-[0090] describes broadcasting when the connection is released a second advertising message for a  connection with the first device and reestablishing a connection with the first client device). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Yasaki with the method/system of Yi to include further comprising: broadcasting, when the connection is released, a second advertisement message for a connection with the first client device; and re-establishing a connection with the first client device. One would have been motivated to set authentication information such as a temporary ID that identifies an event in the information terminal (Yasaki, [0040]).

Regarding claim 10, Yi, Yasaki and Daniel disclose the method of claim 8. 
Yasaki further discloses discloses further comprising:
releasing the connection when the first UAS registration identifier does not exist, (Yasaki, [0087]-[0090] describes releasing the connection when the first TID does not exist from a failure)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Yasaki with the method/system of Yi to include further comprising: releasing the connection when the first UAS registration identifier does not exist. One would have been motivated to set authentication information such as a temporary ID that identifies an event in the information terminal (Yasaki, [0040]).

Regarding claim 11, Yi, Yasaki and Daniel disclose the method of claim 8. 
Yasaki further discloses wherein messages exchanged between the first client device and the server device are encrypted and exchanged after the first inquiry message (Yasaki, [0086]-[0090] describes wherein messages exchanged between the first client device and the server device are encrypted and exchanged after the first inquiry message; also see [0023]-[0025], [0056], [0060]-[0067], [0087], [0095], [0102] and [0112], Figure 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Yasaki with the method/system of Yi to include wherein messages exchanged between the first client device and the server device are encrypted and exchanged after the first inquiry message. One would have been motivated to set authentication information such as a temporary ID that identifies an event in the information terminal (Yasaki, [0040]).

Regarding claim 12, Yi, Yasaki and Daniel disclose the method of claim 8. 
Yasaki further discloses further comprising: receiving a session status update message indicating that a session status formed between the first client device and the server device is updated from the first client device, when the authentication state information indicates that all of the one or more authentication methods have been authenticated, (Yasaki, [0086]-[0090], [0120], [0075]-[0077] describes receiving a session status update message that indicates a session status formed between the first client device and the server device is updated from the first client device, when the authenticated state information indicates that all of the one or more authentication methods have been authenticated; also see [0023]-[0025], [0056], [0060]-[0067], [0086], [0095], [0102] and [0112], Figure 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Yasaki with
the method/system of Yi to include further comprising: receiving a session status update message indicating that a session status formed between the first client device and the server device is updated from the first client device, when the authentication state information indicates that all of the one or more authentication methods have been authenticated. One would have been motivated to set authentication information such as a temporary ID that identifies an event in the information terminal (Yasaki, [0040]).

Regarding claim 13, Yi, Yasaki and Daniel disclose the method of claim 8. 
Yi and Yasaki fail to further disclose further comprising:
receiving, from the first client device, a fourth request message for requesting second
authentication state information, when the first authentication state information indicates that there is an unauthenticated authentication method among the one or more authentication methods; and  transmitting a fourth response message comprising the second authentication status information to the first client device.
However, in an analogous art, Daniel discloses further comprising:
receiving, from the first client device, a fourth request message for requesting second
authentication state information, when the first authentication state information indicates that there is an unauthenticated authentication method among the one or more authentication methods; (Daniel, [0003], [0084], [0092] & [0099] describes further comprising: receiving, from the first client device, a fourth request message for requesting second authentication state information, when the first authentication state information indicates that there is an unauthenticated authentication method among the one or more authentication methods)
and  transmitting a fourth response message comprising the second authentication status information to the first client device, (Daniel, [0003], [0084], [0092] & [0099] describes and  transmitting a fourth response message comprising the second authentication status information to the first client device)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Daniel with
the method/system of Yi and Yasaki to include further comprising: receiving a session status update message indicating that a session status formed between the first client device and the server device is updated from the first client device, when the authentication state information indicates that all of the one or more authentication methods have been authenticated. One would have been motivated to provide an authentication mechanism in a local area network to use a cloud authentication mechanism to allow or deny authentication requests (Daniel, [0003]). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J WILCOX/Examiner, Art Unit 2439   



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439